Exhibit 10.2
NON-SOLICITATION AND NON-COMPETITION AGREEMENT
This Non-Solicitation and Non-Competition Agreement (this “Agreement”) dated
April 19, 2010 between BERKSHIRE HILLS BANCORP, INC., a Delaware corporation
with a principal place of business located in Pittsfield, Massachusetts and
DAVID B. FARRELL of Sheffield, Massachusetts (“Farrell”).
PRELIMINARY STATEMENT
The Company (defined for purposes of this Agreement to mean and include
Berkshire Hills Bancorp, Inc., together with its primary subsidiaries Berkshire
Bank and Berkshire Insurance Group, Inc., their predecessors and successors, all
of their past, present, and future shareholders, trustees, directors, officers,
employees, representatives, attorneys, agents and assigns, and all of their
parent or controlling corporations, and their affiliates and subsidiaries, or
any other legal entity describing Berkshire Bank, Berkshire Insurance Group,
Inc. and Berkshire Hills Bancorp Inc.’s organization or through which they
conduct business) and Farrell are parties to a Letter Agreement of even date
herewith (the “Separation Agreement”), which is incorporated herein by
reference; and
Pursuant to the terms of the Separation Agreement, the Company has agreed to pay
Farrell Separation Pay in the gross amount of $125,000, less customary payroll
taxes and deductions; and
Pursuant to the terms of the Separation Agreement, Farrell has agreed to enter
into a this Agreement in partial consideration for the Company’s agreement to
pay Farrell the Separation Pay; and
The duration of this Agreement is six (6) months from the Termination Date set
forth in the Separation Agreement; provided, however, that notwithstanding
anything else herein to the contrary Farrell’s obligations under Section 3 of
this Agreement shall continue in perpetuity; and
Farrell agrees and acknowledges that by virtue of his position in the Company,
he is familiar with and in possession of the Company’s trade secrets, customer
information, and other confidential information which are valuable to the
Company, and that their goodwill, protection, and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. Farrell agrees and acknowledges
that the non-competition restrictions set forth in this Agreement are reasonable
and necessary and do not impose undue hardship or burdens on him.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1. Non-Competition.
(a) Farrell hereby agrees that, beginning on May 1, 2010 and for a period of
6 months thereafter — until October 31, 2010 — (the “Non-Competition Period”),
Farrell shall not, directly or indirectly own, manage, operate, join, be
employed by, perform services, consulting or other work for, or provide any
assistance to (the “Prohibited Activities”), any corporation, partnership, or
other entity or person which owns, manages, operates, controls, participates in
the ownership, management, operation or control of, is employed by, performs
services or other work for, provides any assistance to, is engaged with respect
to any banking, insurance, wealth management or financial services business
including, but not limited to, banks, insurance businesses or credit unions,
which engages in such banking, insurance, wealth management or financial
services business and has an office or offices located within (a) any of the
following Massachusetts counties: Berkshire, Hampshire, Hampden and Franklin;
(b) any of the following New York Counties: Albany, Oneida, Saratoga, Rensselaer
and Schenectady; and/or (c) any of the following Vermont counties: Bennington,
Rutland and Windsor (a “Competitor Employer”).
(b) Farrell acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein and the geographic areas of restriction are fair and reasonable
and are reasonably required for the protection of the interests of the Company.
(c) In the event that the provisions of this Agreement relating to the time
periods and/or geographic areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas that such
court deems reasonable and enforceable, the time period and/or geographic areas
of restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas under this
Agreement.
(d) In the event that a Competitor Employer contacts Farrell for the purpose of
requesting that Farrell engage in Prohibited Activities with a Competitor
Employer during the Non-Competition Period, Farrell may request that the Company
waive the provisions of Section 1(a) of this Agreement. The Company shall
consider Farrell’s request for a waiver, but is under no obligation to grant the
waiver. The Company shall have absolute and sole discretion to decide whether or
not to grant the waiver. If, in its absolute and sole discretion, the Company
decides to grant the waiver request, the waiver shall not become effective until
Farrell and the Company shall have entered into a written modification of this
Agreement, signed by both parties.
2. Non-Solicitation. Farrell hereby agrees that, beginning on May 1, 2010 and
for a period of 6 months thereafter — ending on October 31, 2010 — Farrell will
not, directly or indirectly, on his own behalf or on behalf of any third person
or entity, and whether through his own efforts or through the efforts or
assistance of any other person or entity (including, without limitation, any
person employed by or associated with any entity with whom he is or may become
employed or associated):
(a) Solicit or accept any banking, insurance, wealth management or financial
services business from (i) any individual or entity that was a client or
customer of the Company at any time during the six (6) months immediately prior
to the end of Farrell’s employment with the Company, or (ii) any individual or
entity that was a prospect of the Company at any time during the twelve
(12) months immediately prior to the end of Farrell’s employment with the
Company, if he directly solicited such prospect or if he directly or indirectly,
in whole or in part, supervised or participated in solicitation activities
related to such prospect; provided, however, that Farrell may accept employment
with a Company client or customer or prospect that is not a Competitor Employer;
or

 

2



--------------------------------------------------------------------------------



 



(b) Participate in hiring, hire or employ an employee or consultant of the
Company, or solicit, encourage or induce any such employee or consultant to
terminate his or her employment or other relationship with the Company;
(c) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier or
vendor of the Company, or solicit such party to discontinue or reduce its
business with the Company.
Farrell also agrees that for a period of six (6) months after his employment
with the Company ends, he will inform his potential and actual future employers
of his obligations under this Agreement.
3. Protection and Non-Disclosure of Confidential Information. Farrell hereby
agrees and acknowledges that his employment with the Company has created a
continuing relationship of confidence and trust between Farrell and the Company
with respect to Confidential Information. Farrell hereby warrants and agrees
that he will keep in confidence and trust at all times after his employment with
the Company shall terminate all Confidential Information known to him, and will
not use or disclose such Confidential Information without the prior written
consent of the Company. Nothing in this Agreement is intended to or shall
preclude Farrell from providing truthful testimony or providing truthful
information in response to a valid subpoena, court order or request of any
federal, state or local regulatory or quasi-regulatory authority; provided,
however, that, to the extent permitted by law, Farrell has first provided to the
Company as much advance notice as practicable of any such compelled disclosure,
and further that Farrell agrees to honor any order or ruling obtained by the
Company quashing or barring any such subpoena, court order or request for
disclosure. As used in this Agreement, “Confidential Information” means any and
all information belonging to the Company, which is of value to the Company and
the disclosure of which could result in a competitive or other disadvantage to
the Company. Examples of Confidential Information are, without limitation,
financial information, reports and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans; customer
lists and information; business plans, prospects and opportunities; and possible
acquisitions or dispositions of businesses or facilities that have been
discussed by the management of the Company. Confidential Information includes
information Farrell developed or learned in the course of his employment with
and service as a director of the Company, as well as other information to which
Farrell may have had access in connection with his employment or service as a
director. Confidential Information also includes the confidential information of
others, including, but not limited to, customers of the Company, with whom the
Company has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless such
information entered the public domain due to a breach of Farrell’s obligations
under this Agreement regarding Confidential Information or otherwise.

 

3



--------------------------------------------------------------------------------



 



4. Consideration. As consideration for the obligations of Farrell hereunder, the
Company shall satisfy its obligations to Farrell as described in the Separation
Agreement.
5. Defaults. Farrell shall be deemed to be in default of his obligations under
this Agreement (a “Default”), if Farrell shall have breached his obligations
under Section 1 hereof and such breach shall continue for 15 days after the
Company has given Farrell notice of same. Notwithstanding anything to the
contrary contained in the foregoing sentence, Farrell shall be deemed to be in
default of his obligations under this Agreement (also a “Default”) immediately
upon any breach of his obligations under Sections 2 and 3 hereof, and the
Company shall not be obligated to provide any notice thereof or cure period.
6. Remedies.
(a) Farrell acknowledges that in the event of an actual or threatened Default,
the Company’s remedies at law will be inadequate. Accordingly, the Company shall
be entitled, at its election, to enjoin any actual or threatened Default, and/or
to obtain specific performance of Farrell’s obligations under this Agreement
without the necessity of showing any actual damage or the inadequacy of monetary
damages. Any such equitable remedy shall not constitute the sole and exclusive
remedy for any such Default, and the Company shall be entitled to pursue any
other remedies at law or in equity. In the event of a Default by Farrell, the
Company shall be entitled to (a) recover from Farrell its costs, including
reasonable attorneys’ fees, incurred in enforcing its rights under this
Agreement and (b) cease making payments to Farrell under paragraph 2 of the
Separation Agreement without invalidating any portion of the Separation
Agreement or this Agreement.
(b) Any court proceeding to enforce this Agreement may be commenced by either
party in the Berkshire Superior Court, Pittsfield, Commonwealth of
Massachusetts. The parties hereto submit to the exclusive jurisdiction of such
court and waive any objection which they may have to the pursuit of any such
proceeding in such court.
7. Entire Agreement. This Agreement, together with the Separation Agreement,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes any and all previous agreements, oral and written,
between the parties with respect to the subject matter hereof.
8. Non-Waiver. The failure by a party in one or more instances to insist upon
performance of any of the terms, covenants or conditions of this Agreement, or
to exercise any rights or privileges conferred in this Agreement, or the seek
enforcement of any of the terms, covenants or conditions of this Agreement
following any breach of any of the terms, covenants, conditions, rights or
privileges, shall non constitute, nor be deemed to constitute, a waiver of any
of the terms, covenants or conditions of this Agreement, but the same shall
continue and remain in full force and effect as if no such failure or
forbearance had occurred. No waiver of the terms, covenants or conditions of
this Agreement shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.

 

4



--------------------------------------------------------------------------------



 



9. Applicable Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the Commonwealth of Massachusetts applicable to
contracts made and wholly to be performed in the Commonwealth.
10. Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors, assigns, heirs
and personal representatives. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto and their
respective successors, assigns, heirs and personal representatives any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
11. Amendments. This Agreement shall not be modified or amended except pursuant
to an instrument in writing executed and delivered on behalf of each of the
parties hereto.
12. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.

            /s/ David B. Farrell       DAVID B. FARRELL            BERKSHIRE
HILLS BANCORP, INC.,
      By:   /s/ Linda A. Johnston         Its Senior Vice President — Human
Resources   

 

5